Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 9 December 2021.  Claims 1-12 are pending in the application.   No amendments have been filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (China Patent Application Publication CN-107228072) in view of Dantlgraber et al. (U. S. Patent No. 5332371).
As to claim 1, Nan et al. discloses a hydraulic unit (FIG.’s1-4, Abstract of provided in Machine Translation), comprising: 
an assembly 1-5 (FIG. 4) that includes a pump 5 and an electric motor 1 (FIG.’s 1, 3 & 7, motor depicted as an electric motor), the pump 5 including a pump shaft (not shown but inherently required in order to transfer torque to drive pump, see Trans. p. 4, 1st para.) configured to be driven by the electric motor (inherently); 
and an inert mass 6 (Id., support plate 6 forms an insert mass according to a broadest reasonable interpretation of the term) on which the assembly 1-5 is rigidly mounted (as shown, see also Trans. p. 3, 4th para.).
Nan is silent as to the pump being a hydrostatic positive displacement pump.  Moreover, Nan’s pump installation arrangement would appear to be compatible with different types of hydraulic pumps depending upon the specific pumping application.   In this regard, Dantlgraber teaches a hydraulic system having an axial piston pump 12 driven by an electric motor 1 (FIG. 1, col. 2, lls. 18-20).  An axial piston pump is one type of hydrostatic positive displacement pump.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the pump of Nan with a hydrostatic positive displacement pump known to provide predictable hydraulic pumping performance with expected results.  The use of the hydrostatic positive displacement pump of Dantlgraber in the combination of Nan is considered a simple substiture of one known pump for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of 
Alternatively, Nan appears to depict an electric motor but the specification of the Translation does use the term electric motor per se.  In this regard, Dantlgraber teaches an electric motor 1 driving the hydrostatic positive displacement pump 12 (col. 2, ln. 12).  With this in mind, it would have further been obvious to one of ordinary skill in the art to replace the motor of Nan with an electric motor since an electric motor is known to provide predictable rotational driving power with expected results as shown by Dantlgraber. 
As to claim 2, once modified, Nan discloses the pump 5 is rigidly mounted on the inert mass 6 and the electric motor 1 is supported by the pump 5 (Trans. p. 4, 3-4th para., via flange 1, support frame 4, mounting base plate 2 and columns 7 under broadest reasonable interpretation of the term supported, refer to the Composite FIG. attached below, showing proposed Dantlgraber pump modification in Nan support arrangement).


[AltContent: textbox (Pump housing second front side mounting flange – upon modification)][AltContent: textbox (Pump housing first front side – shaft accessible)]
    PNG
    media_image1.png
    907
    416
    media_image1.png
    Greyscale

Composite FIG. of Dantlgraber pump installed in Nan pump support arrangement 
As to claim 3, Nan is discussed above and discloses the pump having a pump housing (shown) but is silent as to the pump housing with (i) a first front side on which the pump shaft is accessible and configured to couple with a motor shaft of the electric motor and (ii) a second front side, which is opposite the first front side.  Dantlgraber teaches the positive displacement pump 12 having a pump housing 10 with (i) a first front side on which the pump shaft 25 is accessible (via bore on block 10 shown) and configured to couple with a motor shaft 4 of the electric motor 1 (col. 2, lls. 25-30, via coupler 30) and (ii) a second front side, which is opposite the first front side (refer to Composite FIG. above showing proposed modification).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt Nan with this specific pump housing, pump and motor shaft coupling in order to securely axially fix the motor and pump in a housing structure designed to provide noise dampening as suggested by Dantlgraber (col. 2, lls. 25-40).  Once modified, the combination of Nan and Dantlgraber teaches or suggests the pump housing rigidly connected to the inert mass. 
As to claim 4, upon modification, Nan and Dantlgraber collectively teach or suggest the pump housing has a mounting flange 2, 8 (Nan – FIG. 4) on the second front side (upon Dantlgraber modification - left end or bottom of pump housing shown in FIG. 1, forming recited second front side after modification in Nan), the mounting flange 2, 8 directly rigidly mounted on the inert mass 6 (Nan - via column 7, Trans. p. 4, 2nd para.).  Note that the combination of the elements of Nan and Dantlgraber have to be considered as a whole when interpreting how the claim limitation is met.
As to claim 5, upon modification, Nan and Dantlgraber collectively teach or suggest the pump housing is rigidly mounted (Nan - via column 7) on the second front side (upon Dantlgraber modification - left end or bottom of pump housing shown in FIG. 1, forming recited second front side after modification in Nan), on the inert mass 6 via an intermediate plate 8 (Nan – Trans. p. 4, 2nd para. “connecting plate 8”). Note that the combination of the elements of Nan and Dantlgraber have to be considered as a whole when interpreting how the claim limitation is met.
As to claim 6, upon modification, Nan further discloses the positive displacement pump is mounted in a vertical direction on the inert mass 6 (FIG.1, clearly shown).
As to claim 7, upon modification, Nan further discloses the positive displacement pump and the electric motor are mounted on a pump support 4 (Trans. p. 4, 1st para.) that is rigidly mounted on the inert mass 6 (via column 7).
As to claim 8, upon modification Nan further discloses the positive displacement pump 5 has a pump housing that is rigidly connected to a housing of the electric motor (FIG. 1, via motor flange 1).
As to claim 9, upon modification, Nan further discloses the pump housing and the housing of the electric motor are rigidly connected to one another via an intermediate plate 1, 2 (FIG. 1, via motor flange 1 and mounting base plate 2, either plate can be considered to form recited intermediate plate).
As to claim 10, Nan is discussed above but is silent as to the pump shaft and a motor shaft of the electric motor being rigidly connected to one another. In this regard, Dantlgraber teaches its pump shaft 25 rigidly connected to a motor shaft 4.  Therefore, it 
As to claim 11, once modified, Dantlgraber further teaches the pump shaft 25 and the motor shaft 4 of the electric motor are fitted into one another (FIG. 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nan et al. (China Patent Application Publication CN-107228072) in view of Dantlgraber et al. (U. S. Patent No. 5332371) as applied to claim 1, further in view of Stocker (U. S. Patent Application Publication No. 2003/0003853).
As to claim 12, the applied prior art is discussed above but is silent as to the inert mass including polymer concrete.  Nan discloses support plate 6, the recited inert mass, which is intended to be being mounted on a foundation or base for support.  In this regard, Stocker teaches a machine mounting arrangement with a base 11 or bed 12 being filled with polymer concrete in order to reduce unwanted vibration to minimize damage (para. 0058).   Stocker is analogously concerned with the same problem faced in the applied prior art and the instant invention, i. e.,  providing secure structural mounting that minimizes noise and vibration.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to include polymer concrete as part of the insert mass for its base for support in order to reduce vibration as taught by Stocker Id.


Response to Arguments
Applicant's remarks have been fully considered but they are not persuasive.
Applicant argues that that the applied art to Nan or Dantlgraber does not disclose an assembly that is rigidly mounted of an inert mass because the vertical pump device and motor are not rigidly mounted to the support plate. Instead, the pump/motor arrangement of Nan is mounted to the support plate (6) via shock absorbers (3). (See Nan translation page 2, first paragraph, and FIG. 4.) The shock absorbers necessarily provide for shock absorption by allowing relative movement between the pump/motor arrangement and the support plate. Because there is relative movement between the pump/motor arrangement and the support plate, the Nan pump/motor arrangement is not rigidly mounted on the support plate.
The Examiner has carefully reviewed this argument but respectfully disagrees.  Nan is cited to disclose the general configuration of the vertical pump, motor and support arrangement being rigidly mounted on support plate 6, an insert mass. Nan does disclose a damper 3 but it is part of the assembly that includes the pump and motor, see page 3, line 4 of the statement of the rejection in the Office-action.  All of these components are rigidly mounted on inert mass 6 via support plate 8 and column 7.   Hence the claim, due to its sheer breadth, reads on the disclosed Nan arrangement.   Applicant may consider amending the claims in a manner that more positively sets forth the structure providing the recited rigid mounting.   Even assuming arguendo that Nan’s damper 3 is NOT part of the assembly that is rigidly mounted, the term rigid is subjective in that all materials have a degree of elasticity and experience relative 1.  It inherently provides at least a degree of rigidity because no material structural arrangement is perfectly inelastic.  Applicant appears to require a definition of the term that is unduly narrow.  This argument must fail.
Applicant argues, with respect to the rejection of claim 2, that in Nan, the support plate (6) supports the connecting plate (8) via the column (7). The shock absorbers (3) are mounted on the connecting plate (8), with the mounting base plate (2) mounted on the shock absorbers (3). The vertical pump device (5) of Nan is mounted to the underside of the mounting base plate, while the motor is mounted above the mounting base plate (2). (Nan translation page 2, first paragraph and FIGS. 1, 3, and 4.) The reason for this configuration in Nan is to reduce resonance of the vertical pump device. (Nan translation page 2, first paragraph.) The modification proposed in the rejection of claim 2, however, places the Dantlgraber pump above the mounting plate. (Office Action at page 5.) No reason is given for such an arrangement. 
The Examiner respectfully disagrees.  The claim is broad, only requiring the motor being supported by the pump in its connection to the rigid mass.  The combination of Nan and Dantlgraber render this arrangement obvious in that the pump is located underneath the motor such that support is provided either directly or indirectly by the pump by its mounting and support connection with the inert mass.  The configuration depicted in the Annotated FIG. is a simple composite of the proposed modified configuration and was not intended to be a structural to scale drawing showing the 
Applicant has not presented any substantive arguments with regard to the rejections of the remaining dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Refer to https://en.wikipedia.org/wiki/Shock_absorber